Citation Nr: 1018870	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1946 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2007.  In March 2010,  the veteran appeared at a 
Board hearing held at the RO (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service-connected disabilities, including 
arterial hypertension with proteinuria and glomulosclerosis, 
assigned a 60 percent rating; low back pain, rated 20 percent 
disabling; and a right knee condition, rated 10 percent 
disabling, with a combined rating of 70 percent, preclude 
gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating are met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

The veteran claims a TDIU rating, asserting that his service-
connected disabilities prevent gainful employment.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a). 

Service connection is in effect for arterial hypertension 
with proteinuria and glomulosclerosis, assigned a 60 percent 
rating; low back pain, rated 20 percent disabling; and a 
right knee condition, rated 10 percent disabling.  He also 
has non-compensable service-connected disabilities consisting 
of a right inguinal hernia; appendectomy scar; residuals of 
excision of nevus of the lip; and hypertensive retinopathy.  
His combined disability rating is 70 percent; thus, he meets 
the criteria for consideration of a TDIU rating on a 
schedular basis.  See 38 C.F.R. § 4.16(a).  Where the 
schedular criteria are met, employment difficulties due to 
age and non-service-connected conditions must be excluded 
when determining entitlement to a TDIU rating.  38 C.F.R. 
§ 4.19.  

The evidence of record shows that the Veteran was a cattle 
rancher or farmer for several years prior to October 2006, 
when he divested himself of that business.  In written 
statements and in testimony at his Travel Board hearing, he 
stated that he was forced to give his farm up due to a 
combination of limitations caused by his service-connected 
disabilities, as well as the side effects of the medication 
he was required to take for those conditions.  

On a VA examination in June 2007 of the Veteran's 
hypertension and associated renal condition, the Veteran had 
some lethargy and weakness.  He stated that due to fluid 
overload from his kidney condition, he had gained 15 pounds 
that year.  He had leg swelling from kidney failure; the 
examination showed 2+ pitting pedal edema in the lower 
extremities.  

On a VA examination in April 2009, the examiner noted that 
there was no effect of proteinuria or hypertension on the 
Veteran's daily activities.  On examination, initially, blood 
pressure was 200/88, and there was trace non-pitting edema in 
the lower extremities.  The impression was essential 
hypertension, under poor control, although the examiner 
observed that the Veteran reported that he had been on the 
medication Diovan until a week earlier; he said it had been 
discontinued due to side effects.  After the Veteran took his 
"afternoon medicines," his blood pressure dropped to 
130/70.  

The examiner stated that "high blood pressure, if kept under 
good control, should not have any impact on the Veteran's 
ability obtain and maintain gainful employment."  No 
rationale was provided, and the examiner also noted that his 
blood pressure was out of control that day, and that he saw a 
local doctor weekly for blood pressure and coumadin.  The 
final impression was essential hypertension, monitored weekly 
by his private doctor, with medication changes "being 
done."  Though initially high, blood pressure reduced to 
normal levels after he took his medication.  

The examiner also opined that "nephrotic range proteinuria" 
should not impact his employability, again, with no 
rationale.  The examiner also noted that the Veteran had a 
history of non-nephrotic range proteinuria for the past 9-10 
years, but now had nephrotic range proteinuria, along with 
chronic kidney disease, stage III, due to hypertension.  He 
had renal insufficiency and worsening proteinuria.  The 
examiner also noted that the Veteran had congestive heart 
failure and chronic kidney disease, stage III and a nephrotic 
range proteinuria.  The examiner spoke with the Veteran and 
informed him of his increasing protein loss from his kidneys 
as well as advising him to keep his blood pressure under very 
good control, but also noted that the Veteran was 81 years 
old and already on blood pressure medication, and could not 
tolerate Diovan.  

Concerning the Veteran's low back condition, on a VA 
examination in May 2007, the Veteran exhibited limitation of 
motion in the lumbar spine, walked with a stooped over 
posture, and used a cane for ambulation.  The assessment was 
probable lumbar stenosis and moderate lumbar spondylosis, 
which had been acquired over time and were less likely than 
not related to the service-connected low back pain.  No 
explanation for this conclusion was provided, and, although 
service connection was granted in April 1970 for "low back 
pain, no organic source found," the Board observes that 
lumbar spine X-rays in March 1970 showed some minimal 
anterior spur formation involving the lower lumbar vertebrae.  
The opinion did not address this finding, shown within a year 
of separation.  Moreover, the evidence is sufficient to 
establish that the Veteran has had continuous back pain since 
his discharge from 23 years of active duty.  Finally, a 
magnetic resonance imaging (MRI) scan in May 2008 showed 
degenerative disc disease, osteoarthritis, and "no evidence 
of spinal or foraminal stenosis."  If it is not possible to 
separate the effects of service-connected from nonservice-
connected conditions, all symptoms must be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  In view of the foregoing, the Board 
finds that the evidence of record does not permit 
differentiation, and, thus, all symptomatology pertaining to 
the low back must be considered in determining whether a TDIU 
rating is warranted.

This veteran is of advanced age (he is now 82 years old) and, 
as evinced by a February 2009 Baptist Memorial Hospital 
summary which reported fifteen final diagnoses, he has some 
health problems other than his service-connected 
disabilities.  Nevertheless, employment difficulties due to 
age and non-service-connected conditions must be excluded 
when determining entitlement to a TDIU rating based on 
service-connected disability, where, as in this case, the 
schedular criteria are met.  38 C.F.R. § 4.19.  

The medical evidence is somewhat conflicting.  It is 
noteworthy, however, that none of the statements indicating 
no employment impairment resulting from a specific service-
connected disability was supported by a rationale.  
Concerning hypertension, for instance, on the most recent 
examination, the examiner stated that hypertension under good 
control would not impact employability, but noted his 
hypertension was out of control, but then stated the 
hypertension responded to medication, but also that he had 
not been able to tolerate his previously prescribed 
medication, and that he had to see a doctor weekly to monitor 
his blood pressure.  The examiner adjured the Veteran to 
maintain a normal blood pressure, but it also appears that at 
that point the Veteran's medication was in the process of 
being adjusted, due to side effects.  The Veteran testified 
that the side effects of his medication cause problems with 
operating machinery.  

The file indicates that despite the Veteran's age and 
disabilities, he continued to try to work until late 2006.  
The examination in 2007 noted symptoms of lethargy, weakness, 
and pitting pedal edema.  The 2009 examiner concluded that 
his kidney condition had worsened significantly.  The medical 
evidence shows that since then, his kidney condition has 
worsened significantly, and his blood pressure has been 
difficult to control, due to side effects of medication.  In 
addition, his back condition, results in limitation of 
motion, and he uses a cane purportedly due to that condition.  
The Board also finds the Veteran's testimony regarding the 
limitations of his activities posed by his service-connected 
disabilities to be credible.  

Given the foregoing, the Board is not persuaded by the 
examiner's conclusions that no impairment in employability 
results from the Veteran's service-connected disabilities.  
Indeed, the evidence appears about evenly divided on the 
question of whether the veteran's service-connected 
disabilities alone (to the exclusion of the adverse effects 
of age and non-service-connected conditions) now prevents 
gainful employment.  Under such circumstances, he is to be 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that service-connected 
disabilities preclude gainful employment.  The requirements 
for a TDIU rating are met, and such benefit is granted.


ORDER

Entitlement to a TDIU rating is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


